Citation Nr: 0003656	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1993 to April 
1997. 

This appeal arose from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 


FINDING OF FACT

The veteran has not presented a claim of entitlement to 
service connection for bilateral hearing loss that is 
plausible or capable of substantiation. 


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim for service connection for bilateral 
hearing loss is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 

In order to establish a disability due to impaired hearing 
according to the standards set forth by VA, the law provides 
that the veteran must meet the following requirements: The 
auditory threshold in any of the frequencies, 500, 1000, 
2000, 3000 or 4000 Hertz must be 40 decibels or greater; or 
the auditory thresholds for at least three of the 
frequencies, 500, 1000, 2000, 3000 or 4000 Hertz must be 26 
decibels or greater or scores using the Maryland CNC Test 
must be less than 94 percent.  38 C.F.R. § 3.385 (1999).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for a benefit to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the present case, the service medical records show that, 
in July 1993, the veteran complained of sore ears and ear 
pain.  The assessments were respectively upper respiratory 
infection/pharyngitis and viral sequela.  In October 1993, he 
complained of congested ears and was assessed with an upper 
respiratory infection and viral bronchitis.  In early May 
1994, the veteran again reported that he felt like his ears 
were full and was assessed with an upper respiratory 
infection.  Subsequently towards the later part of May 1994, 
the veteran reported that both of his ears were affected with 
lowered hearing ability over the prior three to four days.  
The assessment was upper respiratory infection with right 
otitis media.  In July 1994, the veteran was noted to have 
been referred for evaluation of a Significant Threshold Shift 
(STS).  After undergoing a forty-hour noise free retesting, 
an STS was still found to be present.  A light or no duty 
"chit" was issued for the veteran.  

Audiogram evaluations, dated in June 1994, July 1994, July 
1995, October 1995, July 1996, December 1996, and March 1997, 
do not reveal that the veteran had a hearing loss disorder 
consistent with 38 C.F.R. § 3.385.  

The veteran, in September 1994, complained that his right ear 
felt plugged.  No pertinent diagnosis was made.  In October 
1994, he complained of right ear pain over the prior two 
days.  The assessment was viral pharyngitis with right mild 
otitis externa.  He complained of a bilateral earache in 
November 1994.  The assessment was bilateral serous and viral 
upper respiratory infection.  The veteran, in February 1995, 
complained of earaches and was assessed with a viral 
syndrome.  In another treatment record from February 1995 he 
was reported to have bilateral swollen tympanic membranes.  A 
July 1995 fifteen-hour noise free retest indicated that an 
STS was still present.  In July 1995 he was placed on a 
detailed surveillance program after he failed three straight 
annual audiograms with respect to his ears at 3000 Hertz.  In 
a July 1995 treatment record, the veteran complained of three 
straight failed annual audiograms.  He denied other problems 
or recent history of ear problems.  He was noted to work in 
the fire watch division aboard ship, but had not noticed any 
problems.  The assessment was left ear sensorineural hearing 
loss and normal right ear.  In October 1995, an audiologist 
assessed the veteran as having hearing that was within normal 
limits.  In an August 1996 Report of Medical History, the 
veteran reported experiencing ear trouble and hearing loss.  

The veteran, in January 1997, complained of a bilateral 
earache and was assessed with otitis externa.  Later that 
month he was assessed with right ear otitis media.  

The veteran, in his March 1997 Report of Medical History 
reported experiencing hearing loss.  In the Physician's 
Summary Section, the examiner assessed the veteran with mid 
range hearing loss.  However, in his March 1997 separation 
examination report, the veteran was reported to have normal 
ears and not to have a hearing loss as defined by VA 
standards.      

In August 1997, the veteran was afforded a VA examination.  
Examination of the right ear revealed a 30 decibel loss at 
one frequency.  The left ear showed a 30 decibel loss at 4000 
Hertz, and a 35 decibel loss at 3000 Hertz.  Speech 
recognition was 96 percent bilaterally.

Proceeding as it must on the current record, the Board finds 
that the veteran's claim is not well grounded.  Although the 
service medical records show that the veteran was treated for 
ear problems, audiological studies performed at that time did 
not demonstrate that a hearing loss disorder as defined for 
VA purposes at 38 C.F.R. § 3.385.  Similarly, post-service 
medical records, including an August 1997 VA examination, 
show no findings or diagnosis of hearing loss disorder for VA 
purposes pursuant to 38 C.F.R. § 3.385.  The Board has also 
considered the veteran's and his spouse's September 1997 
Central Office hearing testimony.  However, their testimony 
does not demonstrate that the veteran currently suffers from 
a hearing loss as defined in law by VA regulation.  The nexus 
factor need not be considered where there is no competent 
evidence of record demonstrating the veteran has hearing loss 
for VA purposes.  Simply put, without a current disability, 
i.e., a diagnosis of hearing loss consistent with the 
provisions of 38 C.F.R. § 3.385, the veteran's claim for 
service connection for bilateral hearing loss must be denied 
as not well grounded.  As a well-grounded claim requires 
competent evidence that the claimant actually has the 
disability in question, the Board must conclude that the 
veteran has failed to fulfill his statutory burden. 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that he has a hearing loss that is 
consistent with VA regulations, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim was well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

In reaching this decision the Board considered whether the 
reasonable doubt doctrine is applicable, however, that 
standard, found in 38 U.S.C.A. § 5107(b), is only utilized 
after all of the evidence has been considered and only when, 
after such consideration, the evidence is in equipoise.  
Kessler v. West, 13 Vet. App. 9, 22 (1999); Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Because the appellant 
has not established a well-grounded claim, the Board cannot 
review the merits of the evidence, and, thus, the benefit of 
the doubt standard is inapplicable. 


ORDER

Service connection for bilateral hearing loss is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

